By the Court.
Since it appears from the pleadings in cause No. 28319 that the ordinances involved have been repealed and, therefore, that the controversy has become moot, the petition for a writ of mandamus will be dismissed. Miner v. Witt, 82 Ohio St., 237, 92 N. E., 21.
The appeal in cause No. 28565 likewise will be dismissed.

Petition dismissed in cause No. 28319.


Appeal dismissed in cause No. 28565.

Weygandt, C. J., Turner, Williams, Matthias, Hart and Zimmerman, JJ., concur.
Bettman, J., not participating.